          Case 1:19-cv-07128-SDA Document 46 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           11/13/2020
 Denys Nikonov,

                                   Plaintiff,
                                                              1:19-cv-07128 (SDA)
                       -against-
                                                              ORDER
 Flirt NY, Inc., et al.,

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

        It is hereby Ordered that, no later than Friday, November 20, 2020, the parties shall file a

joint letter indicting whether any party intends to make a dispositive motion and, if so, setting

forth a proposed briefing schedule.

SO ORDERED.

DATED:       New York, New York
             November 13, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
